UNITED STATES SECURITIES AND EXCHANGE COMMISSION Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of June 2009 Commission file number 001-14540 Deutsche Telekom AG (Translation of Registrant’s Name into English) Friedrich-Ebert-Allee 53113 Bonn, Germany (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F. Form 20-F ý Form 40-F ¨ Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b)under the Securities Exchange Act of Yes ¨No ý This Report on Form 6-K is incorporated by reference into the registration statement on Form F-3, File No. 333-157796, and the registration statement on Form S-8, File No. 333-106591, and into each respective prospectus that forms a part of those registration statements. Below is a convenience English translation of our amended Articles of Incorporation, marked to show changes from the Articles of Incorporation filed as Exhibit 99.1 to our Current Report on Form 6-K filed on August 7, 2008 that indicates on its cover page that it is incorporated by reference into our registration statements. In all matters involving the Articles of Incorporation, the German language version shall control. Articles of Incorporation of Deutsche Telekom AG I.General
